James U. Downs, Senior Resident Judge.
Alan Z. Thornburg, Asheville.
Steven Kropelnicki, Jr., Attorney at Law, Asheville.
ORDER
Upon consideration of the petition filed by Petitioner on the 11th of February 2016 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*6"Denied by order of the Court in conference, this the 13th of July 2016."
The following order has been entered on the motion filed on the 15th of February 2016 by Petitioner for ADA Accommodations:
"Motion Dismissed as moot by order of the Court in conference, this the 13th of July 2016."
Upon consideration of the petition filed by Petitioner on the 24th of June 2016 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of July 2016."
The following order has been entered on the motion filed on the 30th of June 2016 by Petitioner for Expedited Consideration of Petition for Writ of Certiorari:
"Motion Dismissed as moot by order of the Court in conference, this the 13th of July 2016."
The following order has been entered on the motion filed on the 30th of June 2016 by Petitioner for Expedited Consideration of Petition for Discretionary Review:
"Motion Dismissed as moot by order of the Court in conference, this the 13th of July 2016."
The following order has been entered on the motion filed on the 8th of July 2016 by Petitioner to Strike:
"Motion Denied by order of the Court in conference, this the 13th of July 2016."
The following order has been entered on the renewed motion filed on the 12th of July 2016 by Petitioner to Expedite Writ of Certiorari from Order of N.C. Court of Appeals:
"Motion Dismissed as moot by order of the Court in conference, this the 13th of July 2016."